PRESS RELEASE FOR IMMEDIATE RELEASE Contact:Owen J. OnsumAugust 1, President & CEO FIRST NORTHERN COMMUNITY BANCORP & FIRST NORTHERN BANK P.O. Box 547 Dixon, California (707) 678-3041 First Northern Community Bancorp 2nd Quarter Earnings Report Residential Construction Loans Affecting Earnings Capital Remains Strong and Bank is Sound First Northern Community Bancorp (FNRN), holding company for First Northern Bank, today announced financial results through the second quarter of 2008.The Company reported a year-to-date net loss as of June 30, 2008 of $0.80 million, or ($0.09) per diluted share, compared to $4.08 million, or $0.44 per diluted share earned in the same fiscal period last year.Net loss for the quarter ended June 30, 2008 was $0.86 million, or ($0.10) per diluted share, compared to $1.99 million, or $0.22 per diluted share, earned in the same fiscal period last year.(All 2007 per share earnings have been adjusted for a 6% stock dividend issued March 31, Year-to-date 2008 net income was impacted by $3.78 million in provision for loan losses and a $385 thousand loss on sales of other real estate owned (net of tax).“Without these real estate related losses and loan write-downs surrounding the small builder and construction-related commercial segments of the portfolio affected by the repercussions of the country’s housing market meltdown, net income would have been $3.42 million as of June 2008, a decrease of only 17.6% from the same period last year,” stated Owen J. Onsum, President & Chief Executive Officer. Total assets at June 30, 2008 were $661.4 million, a decrease of $31.7 million, or 4.6% from prior-year second quarter levels.Total deposits of $573.8 million decreased $37.7 million or 6.2% compared to June 30, 2007 figures.During that same period, total net loans (including loans held-for-sale) increased $24.4 million, or 5.0%, to $513.4 million. Owen J.
